ATTACHMENT C-1 – PLAINTIFFS’ PROPOSED VOIR DIRE


            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                       Plaintiffs,
       v.                                 C.A: NO.: 16-cv-01670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.



                  PLAINTIFFS’ PROPOSED VOIR DIRE


      Plaintiffs DHI Group and Rigzone.com request the following Voir Dire

questions in this matter:


   1. Do you, or does someone close to you, have any experience with, or
      association with, any of the court staff, lawyers, or law firms in this
      case?
         a. Jordan, Lynch & Cancienne
         b. Foley Gardere
         c. Walter Lynch
         d. Amir Halevy

                                     1
     e. Jeb Golinkin
      f. Jay Munisteri
      g. Sara Ann Brown
2. Do you, or does anyone close to you, have any specific familiarity,
   experience, business dealings, or association with any of the parties in
   this case, including DHI Group, Inc. (formerly known as Dice
   Holdings, Inc.), RIGZONE.com, OILPRO or OILPRO.com, or Mr.
   David W. Kent, Jr.?
3. Do you, or does someone close to you, have any experience with, or
   association with, any of the potential witnesses in this case?
     a. Estefan Dufrin
     b. Matthew Kent
     c. Jeremy Antonini
     d. Jonathan Fairbanks
      e. Michael Durney
      f. Constance Melrose
      g. Chad Norville
      h. Evelina Aslanyan
      i. Shane Johnson, Ph.D.
      j. Casey Kent
      k. Melvin “Bud” Montang
      l. Chez Nortman
      m. Laura Bumby
      n. Brian Campbell
      o. Princepreet Chana
      p. Dan Cogdell

                                   2
     q. Jesus Ramos
     r. Bryan Robins
     s. Neil J. Beaton
     t. Saul Solomon
     u. Trent Livingston
     v. John T. Meyers
4. Prior to arriving in the courtroom today, had you heard or read
   anything about this case, or have you had any experience that sounds
   like what this case is about?
5. If you have a college degree or hold a professional license or
   certification, please explain, including your major area of study?
6. What is your current job and employer, and what do you do at work?
     a. If you are not working outside the home, what was your last job
        and employer, and what do you do now?
     b. If your current occupation is different than what you’ve done for
        most of your adult life, what has been your primary occupation
        and where have you been employed?
7. If you are married or living with a partner, what is his or her current
   occupation and employer?
     a. If not working, what does he or she do now, and what did he or
        she do before?
8. If you have any children, what are their ages, and what are the
   occupations of any adult children?
9. What social, civic, charitable, industry/trade associations or other
   organizations do you belong to?
10. Have you previously served as a juror? If yes:
     a. How many times and when, if you recall?

                                  3
     b. Civil, criminal, or both?
           i. What was the type of case (e.g., contract dispute, personal
              injury, etc.)?
          ii. Was this in state or federal court?
     c. Were you ever the foreperson or presiding juror?
     d. Did the jury reach a decision in every case?
     e. Did your experience as a juror affect your view of the justice
        system?
11. Have you, your spouse or partner, or a family member ever owned
   or run a business? If yes:
     a. Nature of the business and the industry it was/is in?
     b. Title and role in the company?
     c. The number of employees?
     d. Is the business operating today? If not, when did it stop?
     e. Have you/they ever sold your/their business to another party?
        Were you/they satisfied with the outcome?
     f. Was the company ever involved in a serious dispute or lawsuit?
        If yes, explain what happened.
12. Have you, a family member, or someone close to you ever had
   experience, training or education in any of the following areas?
     a. The law, any legal field or the courts, dispute resolution or
        mediation
     b. Accounting, finance or the calculation of damages
     c. Oil and gas industry, or the energy field
     d. Computer programming
     e. Contracts or business agreements

                                    4
     f. Cyber security
     g. Development or management of any type of database
     h. Human Resources or personnel matters, including talent
        acquisition
     i. Trade secrets, intellectual     property,   or   proprietary   or
        confidential information
     j. Product development or design
13. If yes to any of the above, please state: (i) who the person is and
   his/her relationship to you if it is not you; (ii) the type of work or
   training received; and (iii) when that occurred.
14. Have you ever uploaded or posted your resume to any job board or
   website?
     a. If yes, what industry or field did it involve and what was the
        experience of posting your resume like?
     b. How often would you say you’ve posted your resume online?
15. Setting aside any personal experience you have had using similar
   services, do you have any other familiarity with or knowledge about
   online job boards and websites?
16. Do you have any experience or familiarity with the practice of
   “scraping” or extracting data from websites, also known as “web
   scraping?”
17. Have you or someone close to you ever been accused of unfairly
   competing in a business situation?
18. Have you ever signed, or been asked to sign, a confidentiality
   agreement, non-compete agreement, or nondisclosure agreement?
     a. Does anyone believe that employees or business associates
        should not have to sign or comply with these types of
        agreements?

                                  5
19. Have you, someone close to you, or your employer ever been
   involved in a dispute regarding any confidential or proprietary
   information?
      a. What was the result?
      b. Were you/they satisfied?
20. Have you, someone close to you, or your employer ever been accused
   of competing unfairly or using someone else’s resources or
   information without permission.
21. Have you, or has someone close to you, ever been accused of
   breaking a contract or breaching a fiduciary duty owed to another
   party?
      a. What was the result?
      b. Were you/they satisfied?
22. Have you, or has someone close to you, ever been accused of
   committing any kind of fraud?
      a. What was the result?
      b. Were you/they satisfied?
23. Defendant David Kent was charged with and pled guilty to a federal
   crime for the conduct that provides the basis of this civil lawsuit. Does
   anyone believe that because he has already been convicted of a federal
   crime, the Plaintiffs in this case should not be allowed to seek their full
   damages in this lawsuit?
24. Have you ever been involved in a legal action, such as a criminal
   prosecution or a civil lawsuit, as a Plaintiff, Defendant, Witness, or
   other interested party? If yes:
      a. What kind of case was it, what were the circumstances?
      b. When did this occur?
      c. Were you or he/she deposed?

                                    6
     d. Was there a trial?
     e. What was the outcome of the case?
     f. Were you satisfied?
     g. How did this experience affect your opinion of the legal system?
25. Have you or anyone close to you ever been an expert or a consultant
   in a legal case of any kind?
26. Have you or anyone close to you ever hired an expert or consultant?
27. To the best of your knowledge, have any of your employers ever been
   sued?
     a. What did the lawsuit or claim involve?
     b. Is it still pending, or has it been resolved?
     c. Was it resolved to your/their satisfaction?
28. Do you have any beliefs against lawsuits involving trade secrets or
   the use and value of confidential information?
29. The law provides in some circumstances that even if a defendant has
   only taken a copy of something such that the rightful owner could still
   use the original, it may still be obligated to pay for the value of what
   was taken. Is anyone unable to award damages if Plaintiffs cannot
   show that they lost sales or that a defendant made money from their
   actions?
30. Do you support placing limits or caps on the amount of money
   damages that juries can award?
31. Is anyone a member of any organization, club or group that is
   concerned with civil lawsuits?
32. Do you have an opinion about the resolution of disputes through the
   court system in the United States?
      a. If so, what is that opinion?


                                    7
      b. Will your opinions impede you from sitting as a fair and
         impartial juror in this case?
33. Punitive damages can be awarded in some cases to punish
   defendants for certain kinds of conduct. Punitive damages are
   different from compensatory damages and require a higher burden of
   proof. Do you have negative feelings about punitive damages or a
   belief against awarding them in a lawsuit?
34. Does anyone have a personal commitment that might impact his or
   her ability to attend Court each day, listen attentively, and participate
   in the trial of this action?
35. Do you have any trouble understanding English that you feel could
   create a difficulty for you as a juror?
36. Did you know or recognize any of the other potential jurors from
   before you came here today?
      a. If so, and if you are both selected to be on the jury, is there a
         possibility that your relationship might affect the way you
         would decide the case, or how you would approach
         deliberations?
37. If you are selected as a juror and hear this case, you will be required
   to deliberate with your fellow jurors to reach a decision. This will
   require you to discuss the evidence and the law in this case with the
   other jurors. Is there anything that leads you to believe that you would
   be unable or unwilling to engage in such discussions, even if they
   differ from your own views? In other words, will you be willing and
   able to work cooperatively with your fellow jurors in order to reach a
   verdict?
38. Is there anything else the Court or the attorneys should know or that
   makes you doubt that you would be a fair and impartial juror in this
   case?
39. If there is any reason why you would be unwilling or unable to serve
   as a juror?
                                   8
Respectfully submitted,


JORDAN,      LYNCH     &    CANCIENNE
PLLC

By: s/ Walter Lynch
    Walter Lynch
    State Bar No. 24046330
    Federal I.D. No. 965265
    Amir Halevy
    State Bar No. 24065356
    Federal I.D. No. 1259956
    Joseph (“Jeb”) W. Golinkin II
    State Bar No. 24087596
    Federal I.D. No. 2515657
    1980 Post Oak Blvd., Ste. 2300
    Houston, Texas 77056
    713-955-4020 (Telephone)
    713-955-9644 (Fax)
    wlynch@jlcfirm.com
    ahalevy@jlcfirm.com
    jgolinkin@jlcfirm.com

  ATTORNEYS FOR PLAINTIFFS DHI
  GROUP, INC. F/K/A DICE
  HOLDINGS, INC. AND
  RIGZONE.COM, INC.




    9
